Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 9/15/2021 is acknowledged. Claim 4 is amended. 
Claims 1-9 are pending and have been examined, of which claims 1, 4 and 7 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim objection for claim 4 has been withdrawn. 


Claim Rejections/Objections Maintained
In view of the amendment filed, the following rejections/objections are maintained, and the reason to maintain prior arts are described in response to argument section below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0251455) in view of Park et al. (US 2019/0372696, para 181-271 are supported by pages 20-30 of provisional 62460103 filed on 2/17/2017) 

 Regarding claim 1, Shin teaches a signal receiving method (method of transmitting and receiving downlink data through multiple NB-IoT carriers in the NB-IoT system, fig 25, para 406), comprising: 
receiving, by a terminal device on a first carrier, a narrowband primary synchronization signal (NPSS) sent by a network device (receive narrowband synchronization signal through first NB-IoT carrier, s2510, fig 25; Narrowband Synchronization Signal includes a narrowband primary synchronization signal, para 409) according to a first period (fig 12 shows that the PSS is repeated every 20 ms, and occupies 9 OFDM symbols in the subframe, para 171) and a narrowband secondary synchronization signal (NSSS) sent by the network device (receive narrowband synchronization signal through first NB-IoT carrier, s2510, fig 25; Narrowband Synchronization Signal includes a narrowband secondary synchronization signal, para 409) according to a second period (fig 12 shows that the SSS is repeated every 20 ms, and occupies 5 or 6 OFDM symbols in the subframe, para 171), wherein a subframe number of a subframe occupied by the NPSS in each period is M and a subframe number of a subframe occupied by the NSSS in each period is N, and wherein M is 5 and N is 0 or M is 0 and N is 5 (synchronization signal SS is transmitted in 0th subframe and fifth subframe, para 149; the PSS and SSS are in subframe 0 and 5th, thus, the reference teaches that PSS occupies subframe 0 and SSS occupies subframe 5, or PSS occupies subframe 5 and SSS occupies subframe 0); 
receiving, by the terminal device on a second carrier, a narrowband physical broadcast channel (NPBCH) sent by the network device (receive system information related to NB-IoT through first NB-IoT carrier, steps s2530, 2550, fig 25; system information includes MIB, para 416, 417; here, the first carrier and second carrier are interpreted to be same) according to a third period (as shown in fig 9 and 10, the P-BCH is transmitted in subframe 0) and a system information block 1-narrowband (SIB1-NB) sent by the network device (MIB transmitted through N-PBCH in NB-IoT and includes NB-SIB1 scheduling information, Para 235-239); and 
completing, by the terminal device, downlink synchronization (based on receiving synchronization signal through first NB-IoT carrier, acquire time and frequency synchronization with BS, steps s2510-s2520, fig 25, para 407-415) and obtaining system information (receive system information including through P-BCH, para 345-347) based on the NPSS, the NSSS, the NPBCH, and the SIB1-NB (para 357: in the NB-IoT system, an NB-IoT terminal (e.g., NB-IoT UE) receives (or being transmitted) an NB-PSS, an NB-SSS, an NB-PBCH and a system information block (SIB) from a BS through a specific PRB).



However, Park teaches receiving, by the terminal device on a second carrier, a narrowband physical broadcast channel (NPBCH) sent by the network device according to a third period (the TDD NB-IoT UE may detect the NPSS and NSS on the anchor-carrier, change the frequency to a specific default carrier, and expect NPBCH and SIB1-NB to be received on the non-anchor carrier, para 223; table 9 shows that NPBCH is transmitted in odd and even numbered radio frames) and a system information block 1-narrowband (SIB1-NB) sent by the network device according to a fourth period (the TDD NB-IoT UE may detect the NPSS and NSS on the anchor-carrier, change the frequency to a specific default carrier, and expect NPBCH and SIB1-NB to be received on the non-anchor carrier, para 223, table 9 shows that SIB1-NB is transmitted in odd and even numbered radio frames), wherein a subframe number of a subframe occupied by the NPBCH in each period is P and a subframe number of a subframe occupied by the SIB1-NB in each period is Q, and wherein P is 5 and Q is 0 or P is 0 and Q is 5 (table 9 

 Regarding claim 4, Shin teaches a signal transmitting method (method of transmitting and receiving downlink data through multiple NB-IoT carriers in the NB-IoT system, fig 25, para 406), comprising: 
generating, by a network device, a narrowband primary synchronization signal (NPSS) (receive narrowband synchronization signal through first NB-IoT carrier, s2510, fig 25; Narrowband Synchronization Signal includes a narrowband primary synchronization signal, para 409) and a narrowband secondary synchronization signal (NSSS) (receive narrowband synchronization signal through first NB-IoT carrier, s2510, fig 25; Narrowband Synchronization Signal includes a narrowband secondary synchronization signal, para 409), and sending, on a first carrier, the NPSS according to a first period (fig 12 shows that the PSS is repeated every 20 ms, and occupies 9 OFDM symbols in the subframe, para 171) and sending, on the first carrier, the NSSS according to a second period (fig 12 shows that the SSS is repeated every 20 ms, and occupies 5 or 6 OFDM symbols in the subframe, para 171), wherein a subframe number of a subframe occupied by the NPSS in each period is M and a subframe number of a subframe occupied by the NSSS in each period is N, and wherein M is 5 and N is 0 or M is 0 and N is 5  (synchronization signal SS is transmitted in 0th subframe and fifth subframe, para 149; the PSS and SSS are in subframe 0 and 5th, thus, the reference teaches that PSS occupies subframe 0 and SSS occupies subframe 5, or PSS occupies subframe 5 and SSS occupies subframe 0); and 
generating, by the network device, a narrowband physical broadcast channel (NPBCH) (receive system information related to NB-IoT through first NB-IoT carrier, steps s2530, 2550, fig 25; system information includes MIB, para 416, 417; here, the first carrier and second carrier are interpreted to be same) and a system information block 1-narrowband (SIB1-NB) (MIB transmitted through N-PBCH in NB-IoT and includes NB-SIB1 scheduling information, Para 235-239).  

Shin teaches data transmission through multiple NB-IoT carriers in the NB-IoT system. The reference teaches the configuration of first and second carriers, and the configuration information of second carrier including the frequency offset as described in fig 25. The reference also teaches reception of NPSS, NSSS, NPBCH and NB-SIB1 from base station. However, the reference teaches that the PSS, SSS and NBCH are received on first carrier, while data transmission is received on second carrier, and the NBCH including the SIB1, which does not indicate the subframes being 0 or 5. 

sending, on a second carrier, the NPBCH according to a third period (the TDD NB-IoT UE may detect the NPSS and NSS on the anchor-carrier, change the frequency to a specific default carrier, and expect NPBCH and SIB1-NB to be received on the non-anchor carrier, para 223; table 9 shows that NPBCH is transmitted in odd and even numbered radio frames) and sending, on the second carrier, the SIB1-NB according to a fourth period (the TDD NB-IoT UE may detect the NPSS and NSS on the anchor-carrier, change the frequency to a specific default carrier, and expect NPBCH and SIB1-NB to be received on the non-anchor carrier, para 223, table 9 shows that SIB1-NB is transmitted in odd and even numbered radio frames), wherein a subframe number of a subframe occupied by the NPBCH in each period is P and a subframe number of a subframe occupied by the SIB1-NB in each period is Q, and wherein P is 5 and Q is 0 or P is 0 and Q is 5 (table 9 shows that NPBCH is in subframe 0 in even and odd radio frame, while SIB1-NB is in fifth subframe in even and odd radio frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple carrier narrowband transmission as taught by Shin with transmitting NPBCH and SIB1-NB in different carrier as taught by Park for the benefit of supporting NB-IoT operation in all TDD UL/DL configurations as taught by Park in para 223.

 Regarding claim 7, Shin teaches a terminal device (terminal (UE), fig 29), comprising: 
a transceiver unit (RF unit 2923, fig 29), configured to receive, on a first carrier, a narrowband primary synchronization signal (NPSS) sent by a network device (receive narrowband synchronization signal through first NB-IoT carrier, s2510, fig 25; Narrowband Synchronization Signal includes a narrowband primary synchronization signal, para 409) according to a first period (fig 12 shows that the PSS is repeated every 20 ms, and occupies 9 OFDM symbols in the subframe, para 171) and a narrowband secondary synchronization signal (NSSS) sent by the network device (receive narrowband synchronization signal through first NB-IoT carrier, s2510, fig 25; Narrowband Synchronization Signal includes a narrowband secondary synchronization signal, para 409) according to a second period (fig 12 shows that the SSS is repeated every 20 ms, and occupies 5 or 6 OFDM symbols in the subframe, para 171), wherein a subframe number of a subframe occupied by the NPSS in each period is M and a subframe number of a subframe occupied by the NSSS in each period is N, and wherein M is 5 and N is 0 or M is 0 and N is 5 (synchronization signal SS is transmitted in 0th subframe and fifth subframe, para 149; the PSS and SSS are in subframe 0 and 5th, thus, the reference teaches that PSS occupies subframe 0 and SSS occupies subframe 5, or PSS occupies subframe 5 and SSS occupies subframe 0); 
wherein the transceiver unit (RF unit 2923, fig 29) is configured to receive, on a second carrier, a narrowband physical broadcast channel (NPBCH) sent by the network device (receive system information related to NB-IoT through first NB-IoT carrier, steps s2530, 2550, fig 25; system information includes MIB, para 416, 417; here, the first carrier and second carrier are interpreted to be same) according to a third period (as shown in fig 9 and 10, the P-BCH is transmitted in subframe 0) and a system information block 1-narrowband (SIB1-NB) sent by the network device (MIB transmitted through N-PBCH in NB-IoT and includes NB-SIB1 scheduling information, Para 235-239); and 
a processing unit (processor 2921, fig 29), configured to complete downlink synchronization (based on receiving synchronization signal through first NB-IoT carrier, acquire time and frequency synchronization with BS, steps s2510-s2520, fig 25, para 407-415) and obtain system information (receive system information including through P-BCH, para 345-347) based on the NPSS, the NSSS, the NPBCH, and the SIB1-NB that are received by the transceiver unit (para 357: in the NB-IoT system, an NB-IoT terminal (e.g., NB-IoT UE) receives (or being transmitted) an NB-PSS, an NB-SSS, an NB-PBCH and a system information block (SIB) from a BS through a specific PRB).

Shin teaches data transmission through multiple NB-IoT carriers in the NB-IoT system. The reference teaches the configuration of first and second carriers, and the configuration information of second carrier including the frequency offset as described in fig 25. The reference also teaches reception of NPSS, NSSS, NPBCH and NB-SIB1 from base station. However, the reference teaches that the PSS, SSS and NBCH are received on first carrier, while data transmission is received on second carrier, and the NBCH including the SIB1, which does not indicate the subframes being 0 or 5. 

receive, by the terminal device on a second carrier, a narrowband physical broadcast channel (NPBCH) sent by the network device according to a third period (the TDD NB-IoT UE may detect the NPSS and NSS on the anchor-carrier, change the frequency to a specific default carrier, and expect NPBCH and SIB1-NB to be received on the non-anchor carrier, para 223; table 9 shows that NPBCH is transmitted in odd and even numbered radio frames) and a system information block 1-narrowband (SIB1-NB) sent by the network device according to a fourth period (the TDD NB-IoT UE may detect the NPSS and NSS on the anchor-carrier, change the frequency to a specific default carrier, and expect NPBCH and SIB1-NB to be received on the non-anchor carrier, para 223, table 9 shows that SIB1-NB is transmitted in odd and even numbered radio frames), wherein a subframe number of a subframe occupied by the NPBCH in each period is P and a subframe number of a subframe occupied by the SIB1-NB in each period is Q, and wherein P is 5 and Q is 0 or P is 0 and Q is 5 (table 9 shows that NPBCH is in subframe 0 in even and odd radio frame, while SIB1-NB is in fifth subframe in even and odd radio frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple carrier narrowband transmission as taught by Shin with transmitting NPBCH and SIB1-NB in different carrier as taught by Park for the benefit of supporting NB-IoT operation in all TDD UL/DL configurations as taught by Park in para 223.

 Regarding claim 2, 5 and 8, Shin fails to teach, but Park further teaches wherein a frequency spacing between the first carrier and the second carrier is a preset frequency spacing (the equation 4 represents relationship between the anchor carrier and second anchor carrier, Para 224-225). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple carrier narrowband transmission as taught by Shin with transmitting NPBCH and SIB1-NB in different carrier as taught by Park for the benefit of supporting NB-IoT operation in all TDD UL/DL configurations as taught by Park in para 223.

Allowable Subject Matter
Claims 3, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed with respect to references Shin in view of Park not teaching the claim limitations of claim 1, specifically, “wherein a subframe number of a subframe occupied by the NPSS in each period is M and a subframe number of a subframe occupied by the NSSS in each period is N, and wherein M is 5 and N is 0 or M is 0 and N is 5” and “wherein a subframe number of a subframe occupied by the NPBCH in each period is P and a subframe number of a subframe occupied by  have been fully considered but they are not persuasive. 

The applicant’s argument on page 6, last paragraph, line 6- page 7 line 3 indicates “it should be noted that the NPSS and the NSSS cannot occupy one subframe simultaneously, and need to be separately sent in two subframes”, as per para 54 of the specification. The examiner respectfully disagrees. It is noted that this feature is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 

Further, page 7, last paragraph – page 8 para 1, indicates that the cited para 149 and fig 9 do not teach limitation related to NPSS and NSSS being at subframe 0 and 5. The examiner respectfully disagrees. The applicant agrees that the NPSS is included in subframe 0 and 5, and NSSS is included in subframes 0 and 5. As mentioned above, the claim do not limit that NPSS and NSSS are not to be in same subframe. Thus, the fig 9 including the combination of NPSS being in subframe 0 while NSSS being in subframe 5, and NPSS being in subframe 5 while NSSS being in subframe 0, both instances in the claim limitations are taught by the reference. 

The applicant’s arguments regarding Park not teaching limitation related to NPBCH and SIB1-NB being in subframes 0 and 5, have been considered, but are not persuasive. The applicant’s remark regarding para 60 that NPBCH and SIB1-NB cannot occupy one subframe simultaneously, have been considered. However, the . 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.